
	

115 HR 1258 RH: HSA Technical Corrections Act
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 50
		115th CONGRESS1st Session
		H. R. 1258
		[Report No. 115–90]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2017
			Mr. Perry (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security
		
		
			April 12, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To make technical corrections to the Homeland Security Act of 2002.
	
	
 1.Short titleThis Act may be cited as the HSA Technical Corrections Act. 2.References to the Homeland Security Act of 2002Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101 et seq.).
		3.Technical amendments to the Homeland Security Act of 2002
 (a)Title ISection 103(6 U.S.C. 113) is amended as follows: (1)In subsection (a)(1)—
 (A)in subparagraph (E), by striking the Bureau of and inserting U.S.; and (B)by adding at the end the following new subparagraphs:
						
 (L)An Administrator of the Transportation Security Administration. (M)A Commandant of the Coast Guard..
 (2)In subsection (d)(5), by striking section 708 and inserting section 707. (b)Title IITitle II (6 U.S.C. 121 et seq.) is amended as follows:
 (1)In section 202 (6 U.S.C. 122)— (A)in subsection (c), in the matter preceding paragraph (1), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (B)in subsection (d)(2), by striking Director of Central Intelligence and inserting Director of National Intelligence. (2)In section 210E (6 U.S.C. 124l)—
 (A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e).
 (3)In section 223 (6 U.S.C. 143)— (A)in paragraph (1)(B)—
 (i)by striking in coordination with the Under Secretary for Emergency Preparedness and Response,; and (ii)by striking and after the semicolon at the end; and
 (B)in paragraph (2), by striking , in coordination with the Under Secretary for Emergency Preparedness and Response,. (4)In section 225 (6 U.S.C. 145), striking subsections (c) and (d).
 (5)In section 228A(c)(1)(C), by striking section 707 and inserting section 706. (c)Title IIITitle III is amended as follows:
 (1)Section 302 (6 U.S.C. 182) is amended by striking biological,, each places it appears and inserting biological,. (2)By redesignating the second section 319 (relating to EMP and GMD mitigation research and development) as section 320.
 (d)Title IVTitle IV (6 U.S.C. 201 et seq.) is amended as follows: (1)By redesignating section 402 (6 U.S.C. 202) as section 401.
 (2)In section 401(4), as so redesignated, by striking section 428 and inserting section 426. (3)By striking section 403 (6 U.S.C. 203).
 (4)By redesignating section 417 as section 416. (5)In section 422(a) (6 U.S.C. 232(a)), by striking . Except for the law enforcement and related security functions transferred under section 403(3) and inserting and.
 (6)In section 423 (6 U.S.C. 233)— (A)by striking subsection (b); and
 (B)by redesignating subsection (c) as subsection (b). (7)By redesignating section 427 (6 U.S.C. 235) as section 425.
 (8)In section 425, as so redesignated, by striking subsection (c). (9)By redesignating section 428 (6 U.S.C. 236) as section 426.
 (10)In section 426, as so redesignated, in— (A)in subsection (e), by striking paragraphs (7) and (8);
 (B)by striking subsections (g) and (h); and (C)by redesignating subsection (i) as subsection (g).
 (11)By redesignating section 429 (6 U.S.C. 237) as section 427. (12)By striking section 430 (6 U.S.C. 238).
 (13)By striking section 431 (6 U.S.C. 239). (14)By redesignating section 432 (6 U.S.C. 240) as section 428.
 (15)By redesignating section 433 (6 U.S.C. 241) as section 429. (16)By amending the subtitle D heading to read as follows: U.S. Immigration and Customs Enforcement.
 (17)By striking section 441 (6 U.S.C. 251). (18)By redesignating section 442 (6 U.S.C. 252) as section 441.
 (19)In section 441, as so redesignated— (A)in the section heading, by striking Bureau of Border Security and inserting U.S. Immigration and Customs Enforcement;
 (B)by striking the Bureau of Border Security each place it appears and inserting U.S. Immigration and Customs Enforcement; (C)by striking Under Secretary for Border and Transportation Security each place it appears and inserting Secretary;
 (D)by striking Assistant Secretary each place it appears and inserting Director; (E)by striking the Bureau of Citizenship and Immigration Services both places it appears and inserting United States Citizenship and Immigration Services;
 (F)in subsection (a)— (i)in the subsection heading, by striking of Bureau;
 (ii)in paragraph (1) by striking a bureau to be known as the Bureau of Border Security and inserting U.S. Immigration and Customs Enforcement; and (iii)by amending paragraph (5) to read as follows:
							
 (5)Managerial rotation programThe Director of U.S. Immigration and Customs Enforcement shall implement a managerial rotation program under which employees of U.S. Immigration and Customs Enforcement holding positions involving supervisory or managerial responsibility and classified, in accordance with chapter 51 of title 5, United States Code, as a GS–14 or above, shall—
 (A)gain experience in all the major functions performed by U.S. Immigration and Customs Enforcement; and
 (B)work in at least one local office of U.S. Immigration and Customs Enforcement.. (20)By redesignating section 443 (6 U.S.C. 253) as section 442.
 (21)By redesignating section 444 (6 U.S.C. 254) as section 443. (22)By striking section 445 (6 U.S.C. 255).
 (23)By striking section 446 (6 U.S.C. 256). (24)In the subtitle E heading, by inserting United States before Citizenship and Immigration Services.
 (25)In section 451 (6 U.S.C. 271)— (A)in the section heading, by striking Bureau of and inserting United States;
 (B)by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; (C)by striking the Bureau of Border Security each place it appears and inserting U.S. Immigration and Customs Enforcement;
 (D)in subsection (a)— (i)in the subsection heading, by striking of Bureau;
 (ii)in paragraph (1), by striking a bureau to be known as the Bureau of Citizenship and Immigration Services and inserting the United States Citizenship and Immigration Services; and (iii)in paragraph (2)(C), by striking Assistant Secretary and inserting Director; and
 (iv)by amending paragraph (4) to read as follows:  (4)Managerial rotation programThe Director of United States Citizenship and Immigration Services shall implement a managerial rotation program under which employees of United States Citizenship and Immigration Services holding positions involving supervisory or managerial responsibility and classified, in accordance with chapter 51 of title 5, United States Code, as a GS–14 or above, shall—
 (A)gain experience in all the major functions performed by United States Citizenship and Immigration Services; and
 (B)work in at least one field office and one service center of United States Citizenship and Immigration Services.; and
 (E)in subsection (c)(2), in the matter preceding subparagraph (A), by striking Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services. (26)In section 452 (6 U.S.C. 272)—
 (A)by striking the Bureau of each place it appears and inserting United States; and (B)in subsection (f), in the subsection heading, by striking Bureau of and inserting United States.
 (27)In section 453 (6 U.S.C. 273)— (A)by striking the Bureau of each place it appears and inserting United States; and
 (B)in subsection (a)(2), by striking such bureau and inserting United States Citizenship and Immigration Services. (28)In section 454 (6 U.S.C. 274)—
 (A)by striking the Bureau of each place it appears and inserting United States; and (B)by striking pursuant to policies and procedures applicable to employees of the Federal Bureau of Investigation,.
 (29)By striking section 455 (6 U.S.C. 271 note). (30)By striking section 456 (6 U.S.C. 275).
 (31)By striking section 459 (6 U.S.C. 276). (32)By striking section 460 (6 U.S.C. 277).
 (33)By striking section 461 (6 U.S.C. 278). (34)By redesignating section 462 (6 U.S.C. 279) as section 455.
 (35)In section 455, as so redesignated, in subsection (b)(2)(A), in the matter preceding clause (i)— (A)by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and
 (B)by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement. (36)In section 471 (6 U.S.C. 291)—
 (A)by striking the section heading and inserting Reorganization and prohibition; (B)by striking subsection (a);
 (C)by striking (b) Prohibition.—; (D)by striking Bureau of Border Security or the Bureau of and inserting U.S. Immigration and Customs Enforcement and United States; and
 (E)by striking two bureaus each place it appears and inserting two components. (37)By striking section 472 (6 U.S.C. 292).
 (38)By striking section 473 (6 U.S.C. 293). (39)By striking section 474 (6 U.S.C. 294).
 (40)By striking section 475 (6 U.S.C. 295). (41)By redesignating section 476 (6 U.S.C. 296) as section 472.
 (42)In section 472, as so redesignated— (A)by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and
 (B)by striking the Bureau of Border Security each place it appears and inserting U.S. Immigration and Customs Enforcement. (43)By striking section 477 (6 U.S.C. 297).
 (44)By redesignating section 478 (6 U.S.C. 298) as section 473. (45)In section 473, as so redesignated—
 (A)in the section heading, by inserting Annual report on before Immigration; (B)by striking subsection (b); and
 (C)in subsection (a)— (i)by striking Report.— and all that follows through One year and inserting Report.—One year;
 (ii)by redesignating paragraph (2) as subsection (b) and moving such subsection two ems to left; and (iii)in subsection (b), as so redesignated, by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and moving such paragraphs two ems to the left.
 (e)Title VTitle V (6 U.S.C. 311 et seq.) is amended as follows: (1)In section 501 (6 U.S.C. 311)—
 (A)in paragraph (8), by striking section 502(a)(6) and inserting section 504(a)(6); (B)by redesignating paragraphs (9) through (14) as paragraphs (10) through (15), respectively; and
 (C)by inserting after paragraph (8) the following new paragraph:  (9)the term Nuclear Incident Response Team means a resource that includes—
 (A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and
 (B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions..
 (2)By striking section 502(6 U.S.C. 312). (3)In section 504(a)(3)(B) (6 U.S.C. 314(a)(3)(B)), by striking , the National Disaster Medical System,.
 (4)In section 506(c) (6 U.S.C. 316(c)), by striking section 708 each place it appears and inserting section 707. (5)In section 506(c)(2) (6 U.S.C. 319(c)(2)), in the matter preceding subparagraph (A), by striking section 708 and inserting section 707.
 (f)Title VISection 601 (6 U.S.C. 331) is amended by striking Director of Central Intelligence each place it appears and inserting Director of National Intelligence. (g)Title VIITitle VII (6 U.S.C. 341 et seq.) is amended as follows:
 (1)By striking section 706 (6 U.S.C. 346). (2)By redesignating section 707 (6 U.S.C. 347) as section 706.
 (3)By redesignating 708 as section 707. (4)By redesignating section 709 as section 708.
 (5)In section 708, as so redesignated, in subsection (c)(3), by striking section 707 and inserting section 706. (h)Title VIIITitle VIII (6 U.S.C. 361 et seq.) is amended as follows:
 (1)By redesignating section 812 as section 811. (2)In section 811, as so redesignated—
 (A)by striking subsections (a) and (c); and (B)in subsection (b)—
 (i)by striking (as added by subsection (a) of this section) each place it appears; (ii)by redesignating paragraphs (2) through (4) as subsections (b) through (d), respectively, and by moving such subsections, as so redesignated, two ems to the left;
 (iii)in paragraph (1), by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by moving such paragraphs, as so redesignated, two ems to the left; and
 (iv)by striking (b) Promulgation of initial guidelines.— and all that follows through In this subsection and inserting the following:  (a)DefinitionIn this section.
 (3)In section 843(b)(1)(B) (6 U.S.C. 413(b)(1)(B)), by striking as determined by and all that follows through ; and and inserting as determined by the Secretary; and. (4)By striking section 857 (6 U.S.C. 427).
 (5)By redesignating section 858 (6 U.S.C. 428) as section 857. (6)By striking section 878 (6 U.S.C. 458).
 (7)By striking section 879 (6 U.S.C. 459). (8)By striking section 881 (6 U.S.C. 461).
 (9)In section 882(a)(1) (6 U.S.C. 462(a)(1)), by striking established within the Office of the Secretary and inserting within Federal Emergency Management Agency. (10)In section 888 (6 U.S.C. 468), by striking subsection (h).
 (11)By striking section 889 (6 U.S.C. 469). (12)By redesignating section 890A (6 U.S.C. 473) as section 889.
 (13)In section 892 (6 U.S.C. 482)— (A)in subsection (b)(7), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (B)in subsection (c)(3)(D), by striking Director of Central Intelligence and inserting Director of National Intelligence. (14)By striking section 893 (6 U.S.C. 483).
 (15)By redesignating section 894 (6 U.S.C. 484) as section 893. (i)Title IXSection 903(a) (6 U.S.C. 493(a)) is amended in the subsection heading by striking Members— and inserting Members.—.
 (j)Title XSection 1001(c)(1) (6 U.S.C. 511(c)(1)) is amended by striking Director of Central Intelligence and inserting Director of National Intelligence. (k)Title XIIStrike title XII.
 (l)Title XIVStrike title XIV (49 U.S.C. 40101 note et seq.). (m)Title XVTitle XV (6 U.S.C. 541 et seq.) is amended as follows:
 (1)By striking section 1502 (6 U.S.C. 542). (2)By redesignating section 1503 (6 U.S.C. 543) as section 1502.
 (n)Title XVISection 1611(d)(1) (6 U.S.C. 563(d)(1)) is amended by striking section 707 and inserting section 706. (o)Title XVIIITitle XVIII (6 U.S.C. 571 et seq.) is amended as follows:
 (1)In section 1801(c)(12) (6 U.S.C. 571(c)(12)), by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency. (2)In section 1804(b)(1) (6 U.S.C. 574(b)(1)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency.
 (p)Title XIXSection 1902(b)(3) (6 U.S.C. 592(b)(3)) is amended— (1)in the paragraph heading, by striking Hawaiian Native-serving and inserting Native Hawaiian-serving; and
 (2)by striking Hawaiian native-serving and inserting Native Hawaiian-serving. (q)Title XXTitle XX (6 U.S.C. 601 et seq.) is amended as follows:
 (1)In section 2006(b)(4) (6 U.S.C. 607(b)(4))— (A)in subparagraph (D), by inserting and after the semicolon at the end;
 (B)in subparagraph (E), by striking ; and and inserting a period; and (C)by striking subparagraph (F).
 (2)In section 2021 (6 U.S.C. 611)— (A)by striking subsection (c); and
 (B)by redesignating subsection (d) as subsection (c). (r)Table of contentsThe table of contents in section 1(b) (6 U.S.C. 101 note) is amended as follows:
 (1)By striking the items relating to sections 317, 319, 318, and 319 and inserting the following new items:
					
						
							Sec. 317. Promoting antiterrorism through international cooperation program.
							Sec. 318. Social media working group.
							Sec. 319. Transparency in research and development.
							Sec. 320. EMP and GMD mitigation and research and development..
 (2)By striking the items relating to sections 401 and 402 and inserting the following new item:   Sec. 401. Border, maritime, and transportation responsibilities.. (3)By striking the item relating to section 403.
 (4)By striking the item relating to section 417 and inserting the following new item:   Sec. 416. Allocation of resources by the Secretary.. (5)By striking the items relating to sections 427 through 433 and inserting the following new items:
					
						
							Sec. 425. Coordination of information and information technology.
							Sec. 426. Visa issuance.
							Sec. 427. Information on visa denials required to be entered into electronic data system.
							Sec. 428. Border Enforcement Security Task Force.
							Sec. 429. Prevention of international child abduction..
 (6)By amending the items relating to subtitle D of title IV to read as follows:   Subtitle D—U.S. Immigration and Customs Enforcement Sec. 441. Establishment of U.S. Immigration and Customs Enforcement. Sec. 442. Professional responsibility and quality review. Sec. 443. Employee discipline.. (7)By striking the items relating to sections 445 and 446.
 (8)By amending the item relating to subtitle E of title IV to read as follows:   Subtitle E—United States Citizenship and Immigration Services. (9)By amending the item relating to section 451 to read as follows:
					
						
							Sec. 451. Establishment of United States Citizenship and Immigration Services..
 (10)By striking the items relating to sections 455, 456, 459, 460, and 461 and inserting the following new item:
					
						
							Sec. 455. Children’s affairs..
 (11)By amending the item relating to section 471 to read as follows:   Sec. 471. Reorganization and prohibition.. (12)By striking the item relating to sections 472 through 478 and inserting the following new items:
					
						
							Sec. 472. Separation of funding.
							Sec. 473. Annual report on immigration functions..
 (13)By striking the item relating to section 502. (14)By striking the items relating to sections 706 through 709 and inserting the following new items:
					
						
							Sec. 706. Quadrennial Homeland Security Review.
							Sec. 707. Joint Task Forces.
							Sec. 708. Office of Strategy, Policy, and Plans..
 (15)By striking the item relating to sections 811 and 812 and inserting the following new item:   Sec. 811. Law enforcement powers of Inspector General agents.. (16)By striking the item relating to sections 857 and 858 and inserting the following new item:
					
						
							Sec. 857. Identification of new entrants into the Federal marketplace..
 (17)By striking the items relating to sections 878, 879, 881, 889, and 890A and inserting the following new item:
					
						
							Sec. 889. Cyber crimes center, child exploitation investigations unit, computer forensics unit, and
			 cyber crimes unit..
 (18)By striking the items relating to sections 893 and 894 and inserting the following new item:   Sec. 893. Authorization of appropriations.. (19)By striking the items relating to titles XII and XIV.
 (20)By striking the items relating to section 1502 and 1503 and inserting the following new item:   Sec. 1502. Review of congressional committee structures..   April 12, 2017 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 